DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species D in the reply filed on 9/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 5, 16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2021.
Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  
There is an extra “a” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Within claim 8, line 5: Applicant claims, “at least one connecting rod: (i.e. there could be two or more connecting rods); additionally, within claim 8, line 6 (and claim 8, line 7; and claim 11, line 1): Applicant claims, “the connecting rod”; it is unclear, and therefore indefinite, if “the connecting rod” is a subset of “the at least one connecting rod” OR if there should only be one connecting rod claimed.  Claim(s) 9-13, which depend from claim 8, inherit all the problems associated with claim 8.
Within claim 9, lines 2-4: Applicant claims, “two adjacent connecting rods are arranged in a shape of a figure eight expressed in simplified Chinese or a shape of an inverted figure eight expressed in simplified Chinese”; Examiner is not familiar with simplified Chinese, in a preliminary search the strokes to create a figure eight in simplified Chinese are of uneven length – however the length of all the connectors as shown by Applicant appear to be of even length.  The only figure to demonstrate the figure eight in simplified Chinese is fig. 4, which appear to show slightly curved connectors which angle toward or away from each other.  As such, Examiner is interpreting the “shape of a figure eight expressed in simplified Chinese” or the “shape of an inverted figure eight expressed in simplified Chinese” to require two slightly curved connectors which angle toward or away from each other.  Applicant is requested to affirm or disaffirm Examiners understanding of the aforementioned terms.
Claim 10 recites the limitation "the connecting components provided between three adjacent wave-shaped supports" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The connecting components” within claim 6 are between the proximal, distal and middle support mechanisms NOT the individual supporters.
Within claim 12, line 1: Applicant claims, “the wave rod”; it is unclear and therefore indefinite which wave rod is being referred to? One specific wave rod OR each wave rod within each supporting unit?

Within claim 14, lines 2-4: Applicant claims, “at least an outer portion of the proximal support mechanism located at least outside the vascular stent gradually expands outwardly toward the vascular stent in a direction from the distal end to the proximal end”; this claim requirement does not make grammatical sense – how can the any portion of the proximal support mechanism which is part of the vascular stent be outside the vascular stent? How can a portion of the vascular stent expand outwardly toward itself?  For the purposes of Examination, Examiner is assuming the aforementioned claim clause is referring to the flaring of the proximal support mechanism (for example: ---at least a portion of the proximal support mechanism has a gradual outward flare in a direction from the distal end to the proximal end--.)  Claim(s) 15 which depend from claim 14, inherit all the problems associated with claim 14.
Within claim 15, lines 1-3:  Applicant claims, “the proximal support mechanism expands outwardly toward the vascular stent to form an expansion portion, and an angle B between an outer contour of the expansion portion and the axis of the vascular stent satisfies: 30° > B> 0°”; this claim requirement does not make grammatical sense – how can a portion of the vascular stent expand outwardly toward itself?  For the purposes of Examination, Examiner is assuming the aforementioned claim clause is referring to the flaring of the proximal support mechanism at an angle of 30° > B> 0°. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by ISCHINGER et al. (US 2014/0277377 A1 – as previously cited).
With respect to claim 1:
ISCHINGER et al. discloses a vascular stent (oblique stent 100), as can be seen in figs. 9A-9B, comprising a plurality of wave-shaped supporters (circumferential rings 136) connected axially (paragraph [0047]), wherein:
The stent (oblique stent 100) is tubular and comprises a proximal support mechanism (zones VI-VIII), a middle support mechanism (zones III-V), and a distal support mechanism (zones I-II) connected in sequence (paragraph [0047]);
The middle support mechanism (zones III-V) and the distal support mechanism (zones I-II) are in a closed-loop structure (zone VI), respectively (paragraph [0047]);
The proximal support mechanism (zones VI-VIII) comprises a first support portion (zone VI) connected to the middle support mechanism (zones III-V) and a second support portion (zones VII-VIII) provided on a proximal end of the first support portion (zone VI) (paragraph [0047]);
The first support portion (zone VI) is a closed-loop structure (zone VI) (paragraph [0047]); and
The second support portion (zones VII-VIII) is an open-loop structure (smaller circumferential axial zone) (paragraph [0047]), and an end surface of a proximal end (end surface defined by zones VII-
With respect to claim 2:
Wherein the end surface of the proximal end (end surface defined by zones VII-VIII) of the second support portion (zones VII-VIII) is an inclined plane (due to the first and second longitudinal sinusoidal strut elements 168, 170), an inclined arc surface, or an inclined wave surface (paragraph [0048]).
With respect to claim 3:
Wherein the end surface of the proximal end (end surface defined by zones VII-VIII) is an inclined plane (oblique end 122) (paragraphs [0047-0049]), and an angle between the end surface of the proximal end (end surface defined by zones VII-VIII) and an axis of the vascular stent is α, wherein 90°> α > 0° (in order to create an oblique end an angle must be created between 0 and 90°). 
With respect to claim 6:
Wherein the middle support mechanism (zones III-V), the proximal support mechanism (zones VI-VIII), and the distal support mechanism (zones I-II) are connected by connecting components (connecting elements 138) provided at a circumferential interval (paragraph [0047]).
With respect to claim 7: 
Wherein the wave-shaped supporters (circumferential rings 136) of the middle support mechanism (zones III-V) are connected by connecting components (connecting elements 138) provided at a circumferential interval (paragraph [0047]).
With respect to claim 8: 
Wherein the wave-shaped supporters (circumferential rings 136) comprise a plurality of supporting units (as there are a plurality of circumferential rings 136);

each connecting component (connecting elements 138) comprises at least one connecting rod (straight strut defining the connecting elements 138);
two ends of the connecting rod (straight strut defining the connecting elements 138) are respectively connected to a peak unit and a valley unit of two adjacent wave-shaped supporters (circumferential rings 136) (paragraph [0047]).
With respect to claim 11:
Wherein the connecting rod (straight strut defining the connecting elements 138) is a straight rod, as can be seen in figs. 9A-9B.
With respect to claim 12: 
Wherein the wave rod (struts between peaks 142, 144) is a straight rod, as can be seen in figs. 9A-9B. 
Claim(s) 1-3, 6-8, 10-13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al. (US 2014/0343666 A1).
With respect to claim 1:
ZHANG et al. discloses a vascular stent (stent), as can be seen in figs. 4a-4b, 6a-7, comprising a plurality of wave-shaped supporters (annular units 2) connected axially (paragraph [0033]), wherein:
the stent (stent) is tubular (with two open ends) and comprises a proximal support mechanism (as can be seen in fig. 4b, the stent is made up of 11 complete annular units and 2 partial annular units, Examiner is considering the 2 partial annular units and the 1 complete annular unit closest to the right side of the page in fig. 4b to be the proximal support mechanism), a middle support mechanism (middle 
the middle support mechanism (middle 8 complete annular units in fig. 4b) and the distal support mechanism (2 complete annular units closest to the left side of the page in fig. 4b) are in a closed-loop structure, as can be seen in figs. 7-9, respectively;
the proximal support mechanism (2 partial annular units and the 1 complete annular unit closest to the right side of the page in fig. 4b) comprises a first support portion (1 complete annular unit closest to the right side of the page in fig. 4b) connected to the middle support mechanism (middle 8 complete annular units in fig. 4b) and a second support portion (2 partial annular units closest to the right side of the page in fig. 4b) provided on a proximal end (second open end 6) of the first support portion (1 complete annular unit closest to the right side of the page in fig. 4b) (paragraph [0033]);
the first support portion (1 complete annular unit closest to the right side of the page in fig. 4b) is a closed-loop structure, as can be seen in figs. 7-9; and
the second support portion (2 partial annular units closest to the right side of the page in fig. 4b) is an open-loop structure (decreasing the number of undulating rods in each annular ring) (paragraphs [0033, 0044]), and an end surface of a proximal end (second open end 6) of the second support portion (2 partial annular units closest to the right side of the page in fig. 4b) is an uneven structure (sloped opening 7) to provide regional support circumferentially (paragraphs [0033-0034]).
With respect to claim(s) 2-3:
Wherein the end surface of the proximal end (second open end 6) of the second support portion (2 partial annular units closest to the right side of the page in fig. 4b) is an inclined plane (slop opening 7); and an angle between the end surface of the proximal end (second open end 6) and an axis of the vascular stent is α, wherein 90°>α > 0° (about 45 degrees) (paragraph [0034]). 
With respect to claim 6:

With respect to claim 7: 
Wherein the wave-shaped supporters (annular units 2) of the middle support mechanism (middle 8 complete annular units in fig. 4b) are connected by connecting components (connecting rods 3) provided at a circumferential interval (only 2 are provides between each annular unit) (paragraph [0033]).
With respect to claim 8: 
Wherein the wave-shaped supporters (annular units 2) comprise a plurality of supporting units (11 annular units 2);
each supporting unit (annular units 2) comprises a peak unit (peaks closer to the right side of the page in fig. 4b), a valley unit (peaks closer to the left side of the page in fig. 4b), and a wave rod (undulating rods 4) in connection between the peak unit (peaks closer to the right side of the page in fig. 4b) and the valley unit (peaks closer to the left side of the page in fig. 4b) (paragraph [0033]);
each connecting component (connecting rods 3) comprises at least one connecting rod (there are 2 connecting rods 3) (paragraph [0033]);
two ends of the connecting rod (connecting rods 3) are respectively connected to a peak unit (peaks closer to the right side of the page in fig. 4b) and a valley unit (peaks closer to the left side of the page in fig. 4b) of two adjacent wave-shaped supporters (annular rings 2), as can be seen in fig. 4b.
With respect to claim 10:

With respect to claim 11:
Wherein the connecting rod (connecting rods 3) is a special-shaped rod with a curved structure, as can be seen in fig. 4b.
With respect to claim 12: 
Wherein the wave rod (undulating rods 4) is a special-shaped rod with a curved structure (with an undulating shape) (paragraph [0033]). 
With respect to claim 13: 
Wherein a part of two adjacent wave- shaped supporters (annular rings 2) not connected to the connecting component (connecting rods 3) is suspended, as can be seen in fig. 4b.
With respect to claim(s) 17-18: 
Wherein a plurality of support points (structures holding the developable markers 8), as can be seen in fig. 6b, are provided on a proximal end (second open end 6) of the stent proximal support mechanism (2 partial annular units and the 1 complete annular unit closest to the right side of the page in fig. 4b) (paragraph [0039]); the support point (structures holding the developable markers 8) is a hollow structure (in order for the developable marks to be “embedded” there must be a void/ hollow structure to contain the “embedded” material), and a radiopaque marker (developable marker 8) is provided inside the hollow structure. 
Claim(s) 1-2, 4, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US 2011/0288622 A1).
With respect to claim 1:

the stent (endoprosthesis 50) is tubular and comprises a proximal support mechanism (section of endoprosthesis 50 denoted by the depth 70, including the separated rings 60 within the wings 59 and a single complete ring 60 there below in fig. 2B), a middle support mechanism (middle most rings 60), and a distal support mechanism (rings 60 closer to proximal end 54) connected in sequence (paragraphs [0055, 0058, 0060]);
the middle support mechanism (middle most rings 60) and the distal support mechanism (rings 60 closer to proximal end 54) are in a closed-loop structure, as can be seen in figs. 2A-3C, respectively;
the proximal support mechanism (including the separated rings 60 within the wings 59 and a single complete ring 60 there below in fig. 2B) comprises a first support portion (a single complete ring 60 below the separated rings 60 within the wings 59) connected to the middle support mechanism (middle most rings 60) and a second support portion (including the separated rings 60 within the wings 59) provided on a proximal end of the first support portion (a single complete ring 60 below the separated rings 60 within the wings 59) (paragraph [0058]);
the first support portion (a single complete ring 60 below the separated rings 60 within the wings 59) is a closed-loop structure, as can be seen in figs. 2A-3C; and
the second support portion (including the separated rings 60 within the wings 59) is an open-loop structure (portions of the rings 60 are removed) (paragraph [0058]), and an end surface of a proximal end of the second support portion (including the separated rings 60 within the wings 59) is an uneven structure (contours of the troughs 58 and wings 59) to provide regional support circumferentially (paragraphs [0058-0059]).
With respect to claim 2:

With respect to claim 4:
Wherein the wave-shaped supporters (including the separated rings 60 within the wings 59 and a single complete ring 60 there below in fig. 2B) of the proximal support mechanism have a same wavelength, as can be seen in figs. 2A-2B; peak units (crests 64) of adjacent wave-shaped supporters (including the separated rings 60 within the wings 59 and a single complete ring 60 there below in fig. 2B) are connected to valley units (valleys 62) to form grids (diamond shaped cells); a number of grids (diamond shaped cells) of at least the second support portion gradually decreases from a distal end to a proximal end (at distal end 56), as can be seen in fig. 2B.
With respect to claim(s) 14-15: 
Wherein after the vascular stent (endoprosthesis 50) is expanded, at least an outer portion of the proximal support mechanism (including the separated rings 60 within the wings 59 and a single complete ring 60 there below in fig. 2B) located at least outside the vascular stent (endoprosthesis 50) gradually expands outwardly (flaring) toward the vascular stent in a direction from the distal end (proximal end 54) to the proximal end (distal end 56) (paragraph [0056]); the proximal support mechanism (including the separated rings 60 within the wings 59 and a single complete ring 60 there below in fig. 2B)expands outwardly toward the vascular stent (endoprosthesis 50) to form an expansion portion (flared out portion), and an angle B (flare angle) between an outer contour of the expansion portion (flared out portion) and the axis of the vascular stent satisfies: 30° > B> 0° (as can be seen in fig. 3C the flaring of the top wing 59 appears to be about 30°, and the flaring of the bottom wing appears to be very slight, however this is merely representative, the angle maybe any oblique angle to match the lumen) (paragraph [0049]).
1-2, 6-9, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CAM et al. (US 2012/0296362 A1).
With respect to claim 1:
Cam et al. discloses a vascular stent, as can be seen in fig. 14H, comprising a plurality of wave-shaped supporters (“rings” defined between each set of peaks 133/ 132 and reverse connected peaks 134) connected axially, wherein:
the stent is tubular and comprises a proximal support mechanism (single full ring closest to proximal section 1229 and sections of “rings” making up proximal section 1229), a middle support mechanism (middle most “rings”), and a distal support mechanism (“ring” closest to the top of the page in fig. 14H) connected in sequence;
the middle support mechanism (middle most “rings”) and the distal support mechanism (“ring” closest to the top of the page in fig. 14H) are in a closed-loop structure, respectively, as can be seen in fig. 14H;
the proximal support mechanism (single full ring closest to proximal section 1229 and sections of “rings” making up proximal section 1229) comprises a first support portion (single full ring closest to proximal section 1229) connected to the middle support mechanism (middle most “rings”) and a second support portion (sections of “rings” making up proximal section 1229) provided on a proximal end of the first support portion (single full ring closest to proximal section 1229), as can be seen in fig. 14H;
the first support portion (single full ring closest to proximal section 1229) is a closed-loop structure, as can be seen in fig. 14H; and
the second support portion (sections of “rings” making up proximal section 1229) is an open-loop structure (the “rings” are incomplete), and an end surface of a proximal end of the second support portion (sections of “rings” making up proximal section 1229) is an uneven structure to provide regional support circumferentially, as can be seen in fig. 14H.

Wherein the end surface of the proximal end of the second support portion (sections of “rings” making up proximal section 1229) is inclined wave surface (due to the different length of the two tapered sections 123).
With respect to claim 6:
Wherein the middle support mechanism (middle most “rings”), the proximal support mechanism (single full ring closest to proximal section 1229 and sections of “rings” making up proximal section 1229), and the distal support mechanism (“ring” closest to the top of the page in fig. 14H) are connected by connecting components (C shaped struts 1392) provided at a circumferential interval (paragraph [0153]).
With respect to claim 7: 
Wherein the wave-shaped supporters (“rings” defined between each set of peaks 133/ 132 and reverse connected peaks 134) of the middle support mechanism (middle most “rings”) are connected by connecting components (C shaped struts 1392)  provided at a circumferential interval (paragraph [0153]).
With respect to claim 8: 
Wherein the wave-shaped supporters (“rings” defined between each set of peaks 133/ 132 and reverse connected peaks 134) comprise a plurality of supporting units (there are a plurality of “rings”);
each supporting unit (“ring”) comprises a peak unit (peaks 133/ 132), a valley unit (reverse connected peaks 134), and a wave rod in connection between the peak unit (peaks 133/ 132) and the valley unit (reverse connected peaks 134);
each connecting component (C shaped struts 1392)  comprises at least one connecting rod (they are shown curved together or away from each other in pairs within fig 14H);

With respect to claim 9: 
Wherein each connecting component (C shaped struts 1392) comprises at least two connecting rods (they are shown curved together or away from each other in pairs within fig 14H), and two adjacent connecting rods (they are shown curved together or away from each other in pairs within fig 14H) are arranged in a shape of a figure eight expressed in Simplified Chinese or a shape of an inverted figure eight expressed in Simplified Chinese.
With respect to claim 11:
Wherein the connecting rod (C shaped struts 1392) is a special-shaped rod with a curved structure (C shape) (paragraph [0153]).
With respect to claim 13: 
Wherein a part of two adjacent wave- shaped supporters (“rings” defined between each set of peaks 133/ 132 and reverse connected peaks 134) not connected to the connecting component (C shaped struts 1392) is suspended, as can be seen in fig. 14H.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774